    Case 1:20-cv-00135-JCB Document 2 Filed 10/21/20 PageID.2 Page 1 of 5




ROBERT W. THOMPSON (7646)
SNOW CHRISTENSEN & MARTINEAU
10 Exchange Place, Eleventh Floor
Post Office Box 45000
Salt Lake City, Utah 84145-5000
Telephone: (801) 521-9000
rwt@scmlaw.com

Attorneys for Defendant Home Depot U.S.A, Inc.

                       IN THE UNITED STATES DISTRICT COURT

                      DISTRICT OF UTAH – NORTHERN DIVISION

 JEANINE NIELSEN,
                                                  DEFENDANT HOME DEPOT U.S.A.,
                 Plaintiff,                       INC.’S NOTICE OF REMOVAL OF
                                                  ACTION UNDER 28 U.S.C. §§ 1332, 1441,
         v.                                       AND 1446 (DIVERSITY JURISDICTION);
                                                  DEMAND FOR JURY TRIAL
 HOME DEPOT U.S.A., INC., a foreign
 corporation, d/b/a THE HOME DEPOT, and
                                                            1:20-cv-00135-JCB
 DOES I-X,                                        Civil No. _______________
                Defendants.                              Magistrate Judge Jared C. Bennett
                                                  Judge ________________




       Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, Defendant, Home Depot U.S.A., Inc.

(“Defendant”), by and through its counsel of record, Snow, Christensen & Martineau, hereby

gives notice of removal of the civil action pending in the First Judicial District Court for Cache

County, State of Utah, entitled Jeanine Nielsen v. Home Depot U.S.A., Inc., a foreign

corporation, d/b/a The Home Depot, and Does I-X, Case No. 200100267, to this Court. The

grounds for removal are as follows:
    Case 1:20-cv-00135-JCB Document 2 Filed 10/21/20 PageID.3 Page 2 of 5




       1. On September 14, 2020, Plaintiff filed a Complaint against the Defendants in the

First Judicial District Court of Cache County, state of Utah, by filing an action styled Jeanine

Nielsen v. Home Depot U.S.A., Inc., a foreign corporation, d/b/a The Home Depot, and Does I-

X, Case No. 200100267 (the “State Court Case”). The Complaint is attached hereto as Exhibit 1

to this Notice of Removal.

       2. Defendant Home Depot U.S.A., Inc. was served on September 21, 2020. Proof of

Service is attached hereto as Exhibit 2.

       3. The Complaint alleges that Plaintiff Jeanine Nielsen was injured, that the alleged

incident underlying the Complaint occurred in Cache County, State of Utah, and that she is a

resident of Cache County, State of Utah.

       4. Both at the time that this action was commenced and at this time, Home Depot

U.S.A., Inc. was incorporated in Delaware and has its principal place of business in Georgia.

Home Depot’s corporate offices are located in Atlanta, Georgia, where its finance, accounting,

purchasing, treasury, marketing, training, human resources, information systems, internal audit,

and legal departments are located, making policy decisions that affect the entire company.

“‘[P]rincipal place of business’ refers to the place where a corporation’s officers direct, control,

and coordinate the corporation's activities… i.e., the ‘nerve center.’” (Hertz Corp. v. Friend, 130

S.Ct. 1181, 1184 (U.S., 2010).) “For purposes of removal… the citizenship of defendants sued

under fictitious names shall be disregarded.” (28 U.S.C. §1441(a).)

       5. Defendant Home Depot U.S.A., Inc. is a foreign corporation authorized to do

business in the State of Utah.

                                                  2
    Case 1:20-cv-00135-JCB Document 2 Filed 10/21/20 PageID.4 Page 3 of 5




       6. Defendant Home Depot U.S.A., Inc. filed its Answer in First Judicial District Court

on October 13, 2020. A copy is attached as Exhibit 3.

       7. Removal of this action is timely under 28 U.S.C. §1446(b)(1) as it is filed within

thirty days from the date of service upon Defendant.

       8. Removal of this action is proper under 28 U.S.C. §§ 1332(a) and1441(b). This Court

has diversity jurisdiction over this matter as Defendant is a foreign corporation, and is not

domiciled in the State of Utah. In addition, by virtue of having filed her Complaint under Tier 3,

Plaintiff seeks damages in excess of $75,000, the jurisdictional requirement.

       9. Removal of this action is timely under 28 U.S.C. §1446(b) and the removal is proper

based upon diversity of citizenship of the parties. Accordingly, the requirements of 28 U.S.C.

§1441(a) are met.

       10. Notice of this removal is being served this date upon counsel for the Plaintiff.

       11. A true and correct copy of this Notice is being filed this date with the Clerk of the

First Judicial District Court in and for Cache County, State of Utah.

       12. As referenced above, a copy of the original Complaint along with proof of service are

attached and included as Exhibits 1 and 2. Also included in Exhibit 1 and Exhibit 2 are electronic

notifications filed in the State Court Case. Exhibit 3 is a copy of the Answer. Attached as Exhibit

4 is a copy of the electronic docket for the State Court Case. This constitutes all process,

pleadings and orders.




                                                  3
    Case 1:20-cv-00135-JCB Document 2 Filed 10/21/20 PageID.5 Page 4 of 5




       Based on the foregoing, Defendant hereby removes the action against it from the First

Judicial District Court in and for Cache County, State of Utah, to the United States District Court

for the Northern District of Utah.

       DATED this 20th day of October, 2020.

                                             SNOW CHRISTENSEN & MARTINEAU


                                              /s/ Robert W. Thompson
                                             Robert W. Thompson
                                             Attorneys for Defendant Home Depot U.S.A., Inc.




                                                4
     Case 1:20-cv-00135-JCB Document 2 Filed 10/21/20 PageID.6 Page 5 of 5




                                CERTIFICATE OF SERVICE

        I hereby certify that on the 20th day of October, 2020, the foregoing was electronically
filed with the Clerk of Court using the CM/ECF system, which will send notification to the
following:

         Brad H. Bearnson
         Wayne K. Caldwell
         Aaron K. Bergman
         BEARNSON & CALDWELL
         399 North Main Street, Suite 270
         Logan, UT 84321
         bbearnson@bearnsonlaw.com
         wcaldwell@bearnsonlaw.com
         abergman@bearnsonlaw.com
                Attorneys for Plaintiff




                                              _/s/ Robert W. Thompson_____________




4814-1092-7462, v. 1




                                                 5
